Citation Nr: 0207178	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to an evaluation in excess of 20 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from November 1984 to November 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Paul, 
Minnesota, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a left knee disability was included 
in the September 1998 Statement of the Case.  However, a 
review of the record shows that this issue was not included 
in the September 1998 Notice of Disagreement received from 
the veteran regarding the June 1998 rating decision that 
denied entitlement to service connection for PTSD, confirmed 
and continued a 20 percent evaluation for a service connected 
right knee disability, and found that new and material 
evidence had not been submitted to reopen a previously denied 
claim for entitlement to service connection for a left knee 
disability.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  The regulation clearly indicates that both a 
Notice of Disagreement followed by a Substantive Appeal must 
be submitted before an issue is considered to be on appeal to 
the Board.  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  In this case, the veteran has not submitted any 
statement that may be interpreted as a Notice of Disagreement 
as to whether or not she has submitted new and material 
evidence to reopen her claim for entitlement to service 
connection for a left knee disability.  Although the veteran 
checked the box on the October 1998, VA Form 9, Appeal to 
Board of Veterans Appeals, stating that she wished to appeal 
all issues on the Statement of the Case, the remainder of the 
appeal was again silent for discussion concerning the left 
knee disability.  The veteran numbered and specifically 
discussed the remaining two issues on this form, but did not 
note the claimed left knee disability.  The issue has not 
been addressed at all by the veteran since the June 1998 
rating decision.  Therefore, it is not on appeal to the 
Board. 

The veteran raised the issue of an increased evaluation for 
her service connected right shoulder disability in her 
October 1998 Substantive Appeal.  This issue has not been 
addressed by the RO, and is referred to them for proper 
action. 


FINDINGS OF FACT

1.  The veteran has been afforded multiple VA psychological 
and psychiatric examinations, but the medical evidence does 
not contain a definite diagnosis of PTSD.  

2.  The veteran has complaints of pain and some subluxation 
of her right knee, but recent evidence shows that she retains 
a full range of motion, without instability, weakness, 
incoordination, or excess fatigability.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred due to 
active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.304(f) (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); 67 Fed. Reg. 10330-10332 (March 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)(3)).  

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5003, 5257, 5258, 5260, 
5261 (2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends she has developed PTSD as a result of 
active service.  She states that she was raped during 
service, and that she later developed PTSD while working in a 
woman's shelter and hearing the stories of other rape 
victims.  In addition, the veteran contends that the 
evaluation for her right knee disability is inadequate to 
reflect its current level of severity.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and she has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning her 
claim, the rating code governing the evaluation of her 
disability, and an explanation of the reasons and bases for 
the denial of her claims, which also indicate what evidence 
is needed to prevail.  In addition, the VA has obtained all 
VA and private medical records that have been identified by 
the veteran, and has afforded her examinations in conjunction 
with both her claimed PTSD, and her right knee disability.  
The RO provided her with a letter in March 1998 pertaining to 
claims for PTSD due to assault, and informed her of the type 
of evidence required to prevail in this claim.  See M21-1, 
Part III, 5.14.  Finally, other records which could be 
pertinent to her claim, such as personnel records, have been 
obtained and associated with the claims folder.  The Board 
must conclude that the duties to notify and assist have been 
completed.  Therefore, the Board finds that a remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
her claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I. Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

The veteran argues that she has developed PTSD as a result of 
a rape during active service.  The provisions of 38 C.F.R. 
§ 3.304(f) were recently amended to address the development 
of PTSD due to assault.  This regulation now states that if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  67 
Fed. Reg. 10330-10332 (March 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)(3)).  

The Board notes that the new provisions of 38 C.F.R. 
§ 3.304(f)(3) are similar to what was already contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999) (hereinafter M21-1).  See also YR v. West, 11 Vet. 
App. 393 (1998) ( 5.14 is a substantive rule and the 
equivalent of a VA regulation). 

At this juncture, the Board notes that the development and 
considerations required by 38 C.F.R. § 3.304(f)(3) and 
relevant to this claim have been completed by the RO in 
conjunction with M21-1, Part III, 5.14.  As noted above, the 
RO provided her with a letter in March 1998 pertaining to 
claims for PTSD due to assault, and informed her that 
alternative sources of evidence may be helpful.  The RO has 
obtained the veteran's personnel records, and has been 
informed by the National Personnel Records Center that no 
other relevant records are available.  All records identified 
by the veteran have been obtained.  Therefore, the Board may 
proceed with a review of this case without prejudice to the 
rights of the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

Numerous statements from the veteran describing her claimed 
assault during active service are contained in the claims 
folder, including a March 1998 Information in Support of 
Claim for Service Connection for PTSD Secondary to Personal 
Assault questionnaire.  These histories are consistent with 
the information that has been provided to various medical 
examiners.  In summary, the veteran states that she was 
assigned to a unit awaiting a decision as to whether or not 
she would be discharged as a result of her right knee 
disability.  On one occasion, she was at a bar off base with 
other service men and women.  A higher ranking serviceman 
with whom she was acquainted but did not know well offered 
her a ride back to base, and she accepted.  The man turned 
the car down a remote gravel road, locked the car, and raped 
her.  He then threatened to make her life on base difficult 
if she reported the rape, and also made implied threats of 
violence.  After he drove her back to the base, the veteran 
states that she took several long showers, but that she did 
not report the incident due to fear of her rapist.  She added 
that she would occasionally encounter the rapist on base, 
which added to her fear.  In addition to the rape in service, 
the veteran also noted an ongoing sexual molestation incident 
with a neighbor during her childhood.  

A review of the veteran's service medical records are 
negative for evidence of a psychiatric disability during 
active service.  A review of her personnel records is also 
negative for any evidence which might tend to support her 
claim.  

The post service medical records show that the veteran 
underwent initial psychological evaluation in January 1998.  
She reported having undergone two sexual traumas.  The first 
was childhood sexual molestation.  The second was a rape 
during military service.  On testing, the veteran endorsed 
symptoms such as sleep dysfunction and nightmares, 
depression, anhedonia, mistrust, headaches, tension, and 
anxiety.  Her score on the Beck Depression Index appeared 
somewhat exaggerated, which made the other instrument's 
validity also suspect.  The diagnostic impressions were PTSD, 
delayed, mild, related to childhood and military rape, 
provisional, as well as dysthymia, and a personality 
disorder.  

Additional VA treatment records from 1998 are contained in 
the claims folder.  February 1998 records include a diagnosis 
of probably PTSD, anxiety, and depression.  

The veteran underwent a VA psychiatric examination in March 
1998.  She repeated the history of childhood molestation and 
rape during service to the examiner.  She was noted to have 
been working at a woman's shelter for the past three years.  
This brought her into contact with other rape victims, and 
caused a resurgence of her memories, thoughts, and symptoms 
related to her own stressors.  Following a complete review of 
her history and mental status examination, the diagnoses 
included PTSD, rape, provisional, and PTSD, molestation, 
provisional.  

April 1998 treatment records show that the veteran reported 
flashbacks of rape two to three times each week, daily 
memories, and daily avoidance of reminders.  The diagnosis 
was PTSD, provisional.  

The veteran underwent an additional VA psychological 
examination in April 2000.  She underwent a clinical 
interview as well as psychological testing, and the examiner 
administered the PTSD scale for DSM-IV.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  It was noted that the veteran no 
longer worked at the women's shelter, and that she had served 
18 months in prison.  The examiner described the veteran's 
childhood molestation and the rape during active service.  
During the review of PTSD scale for DSM-IV, the examiner 
opined that the traumatic experiences of the veteran met 
Criterion A under DSM-IV for a diagnosis of PTSD.  However, 
while the veteran currently met either marginally or 
minimally some of the additional criterion for PTSD, she did 
not meet all of the criterion.  After consideration of the 
other testing, the examiner opined in the diagnostic summary 
that the veteran had been able to function well despite her 
trauma, except for a period of time when she worked at a 
shelter for abused women and was exposed to stories that 
reminded her of her own experiences.  She had also 
experienced serious problems with alcohol abuse and gambling.  
Although she reported some intrusive memories of her sexual 
assault in the military with some numbing and sleep 
disturbance, they were not at a severe level of intensity, 
and were not clearly linked to any social or industrial 
impairment.  The veteran reported being helped by counseling 
in the past, and she was encouraged to continue to seek help.  
However, there was no diagnosis of an Axis I disability, and 
the only diagnosis was of an Axis II personality disorder 
with antisocial features.  

The Board finds that entitlement to service connection for 
PTSD is not warranted.  In reaching this decision, the Board 
does not need to make a finding as to the veracity of the 
veteran's claimed in service stressor.  The Board denies the 
veteran's claim on the basis that there is no evidence of a 
current diagnosis of PTSD.  

The medical evidence shows that the veteran first sought 
treatment for her complaints at a VA facility in 1998.  
However, the treatment records do not contain a single 
definitive diagnosis of PTSD.  The January 1998 records 
contain a diagnosis of PTSD, provisional, as do the March 
1998 and April 1998 records.  The February 1998 treatment 
records contain a diagnosis of probably PTSD.  In the absence 
of a definitive diagnosis, the veteran was afforded a more 
complete VA examination in conjunction with her claim in 
April 2000.  The examiner basically found that although the 
veteran's childhood molestation and claimed in service rape 
met the criteria for a stressor, she did not currently have 
PTSD.  The Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Therefore, as the veteran has been afforded VA 
psychiatric and psychological examinations on several 
occasions over a two year period, and as these examinations 
have not found a definite diagnosis of PTSD, or, in the case 
of the April 2000 examination, any acquired psychiatric 
disability, entitlement to service connection is not 
warranted.  

In reaching this decision, the Board notes that pertinent law 
states that when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001).  However, in this case, the evidence against 
the veteran's claim for service connection for PTSD clearly 
outweighs that in favor of her claim.  


II. Increased Rating for Right Knee

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
patellofemoral syndrome of the right knee with chondromalacia 
was granted in an April 1988 rating decision.  A 10 percent 
evaluation was initially assigned to this disability, 
followed by a temporary 100 percent evaluation for 
convalescence, and then another 10 percent evaluation.  The 
10 percent evaluation remained in effect until another 
temporary 100 percent evaluation for convalescence was 
assigned in December 1989, followed by a 20 percent 
evaluation from February 1990.  The 20 percent evaluation 
currently remains in effect.  The diagnosis of her disability 
has been expanded to note that it is post-operative, and to 
include degenerative joint disease.

The veteran's right knee disability has been evaluated under 
the rating code for impairment of the knee.  Impairment of 
the knee resulting in severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  Moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5257.  

The rating code also provides that semilunar cartilage that 
is dislocated, with frequent episodes of locking, pain, and 
effusion into the joint merit a 20 percent evaluation.  
38 C.F.R. § 4.71a, Code 5258.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention 
of the rating schedule to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
Joints that are actually painful, unstable, or maligned due 
to healed injury were to be recognized as entitled to at 
least the minimum compensable rating for the joint.  In a 
precedent decision, the Acting General Counsel of the VA 
stated that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not appear to involve 
limitation of motion, and another diagnostic code predicated 
upon limitation of motion may be applicable, the other 
diagnostic code must be considered.  For a knee disability 
rated under 38 C.F.R. § 4.71, Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under 38 C.F.R. 
§ 4.71, Codes 5260 or 5261 does not need to be compensable 
but must at least meet the criteria for a zero percent 
rating.  A separate rating for arthritis could also be 
established based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
See 38 C.F.R. § 4.59.  DeLuca v. Brown, 8 Vet. App. 321 
(1995).

The evidence includes VA treatment records dated from 1996 to 
1997.  December 1996 records show that the veteran was seen 
for complaints of pain in both knees.  She had a history of 
arthroscopy of both knees, which had given her temporary 
relief.  She was treated with injections for her pain.  July 
1997 records state that the veteran's knees felt really 
miserable.  She was injected laterally under each kneecap 
with steroids.  The assessment was degenerative joint 
disease, bilateral knees.  

The veteran was afforded a VA medical examination in April 
2000.  The history of her right knee injury in service was 
noted.  She had undergone three surgical procedures since 
discharge, including patellar realignment, a lateral release, 
and an arthroscopy for debridement.  The veteran stated that 
her knee hurt constantly, and was aggravated by any 
weightbearing activity to include standing, walking, using 
stairs, or running.  She also experienced pain if she sat 
with her knees bent for prolonged periods of time.  The 
veteran noticed swelling on occasion.  She had a brace, but 
did not use it due to discomfort.  On examination, there was 
mild effusion, but no redness or warmth.  There was no 
tenderness to palpation, thanks to a recent steroid 
injection.  Range of motion was from zero to 120 degrees.  
There was no evidence of ligamentous instability.  The most 
recent X-ray study was dated April 2000, and showed 
degenerative changes of the medial and patellofemoral space.  
There was also narrowing of the lateral patellofemoral joint 
space with some lateral subluxation.  The assessment was 
degenerative joint disease of the knee.  There was no pain, 
but that was due to a recent steroid injection.  Weakness and 
incoordination were undetermined.  There was no excess 
fatigability, but the recent steroid injection was again 
noted.  

The veteran underwent an additional VA orthopedic examination 
in November 2001.  Her claims folder was reviewed with the 
examination.  The veteran complained of pain from time to 
time, especially when she is on her feet.  Her knee would 
change with the weather, and allegedly swells.  She had most 
of her trouble when she ambulated over rough ground, climbed 
stairs, or got in or out of a sports car.  On examination, 
the knees had full range of motion from zero to 140 degrees.  
The lateral and medial ligaments, as well as anterior and 
posterior, were intact on both knees.  There was no 
crepitation.  The examiner stated that DeLuca considerations 
were negative.  The diagnoses were patellofemoral syndrome of 
the right knee with chondromalacia, and degenerative joint 
disease of the right knee and left knee.  

The Board is unable to find that an evaluation in excess of 
20 percent for the veteran's right knee disability is 
warranted.  Under the provisions of 38 C.F.R. § 4.71a, Code 
5257, a 30 percent evaluation may be assigned for severe 
recurrent subluxation or lateral instability.  Both the April 
2000 and November 2001 VA examinations were negative for 
instability.  The April 2000 VA examination noted what was 
said to be "some" subluxation.  These findings more nearly 
resemble that of moderate subluxation or instability, which 
merits continuation of the 20 percent evaluation currently in 
effect.  38 C.F.R. § 4.71a, Code 5257.  

The other applicable rating codes also do not provide a basis 
for an increased evaluation.  The veteran is currently in 
receipt of the highest evaluation for dislocation of the 
semilunar cartilage, with locking, pain, and effusion into 
the joint.  38 C.F.R. § 4.71a, Code 5258.  The rating codes 
for limitation of motion have been considered, but the April 
2000 VA examination found the veteran to have zero to 120 
degrees of motion, and the November 2001 VA examination 
stated that the veteran had full range of motion from zero to 
140 degrees.  These findings do not provide a basis for an 
increased evaluation.  Finally, the veteran is also in 
receipt of the highest evaluation available under the rating 
code for degenerative arthritis in the absence of limitation 
of motion.  38 C.F.R. § 4.71a, Code 5003.  

In reaching this decision, the Board has considered 
entitlement to an increased rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.59 for pain, excess fatigability, 
incoordination, and weakness.  The evidence shows that the 
veteran has complained of pain on at least a frequent basis, 
if not more.  However, pain is specifically considered under 
38 C.F.R. § 4.71a, Code 5258.  In addition, the April 2000 
examination did not have any findings of excess fatigability, 
incoordination, or weakness, and the November 2001 
examination specifically stated that the DeLuca 
considerations were negative.  In view of these findings, 
38 C.F.R. §§ 4.40 and 4.59 do not provide a basis for an 
increased evaluation under any of the applicable rating 
codes.  

Finally, the Board notes that separate evaluations for the 
veteran's right knee disability under the provisions of 
VAOPGCPREC 9-98 are not merited.  What limitation of motion 
of the right knee that was shown at the April 2000 
examination did not meet the criteria for a zero percent 
evaluation, and the November 2001 examination found that the 
veteran had a full range of motion.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for her right knee 
disability.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied. 

Entitlement to an evaluation in excess of 20 percent for a 
right knee disability is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

